Citation Nr: 0432344	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran was notified of this decision by a 
May 2002 letter.

Although the RO found that new and material evidence has not 
been received with respect to the tinnitus claim in the April 
2002 rating decision, the Statement of the Case (SOC) issued 
in February 2003 adjudicated the merits of the underlying 
service connection claim.  Therefore, it appears that the RO 
has made an implicit determination that new and material 
evidence has been received.  Despite this implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

As an additional matter, the Board notes that in November 
2004 additional evidence was submitted to the Board without a 
waiver of RO consideration.  However, as this evidence 
consists of a duplicate copy of the October 2002 VA 
examination, no further action on this point is necessary.

Regarding the tinnitus issue, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran had noise exposure as a cannoneer while on 
active duty in the Republic of Vietnam.

3.  The preponderance of the evidence is against a finding 
that the veteran's current bilateral hearing loss is causally 
related to his period of active duty.

CONCLUSION OF LAW

Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A., 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.30, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in November 2001, which was 
clearly before the April 2002 rating decision which is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the February 2003 SOC which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claim.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Thus, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and it 
does not appear that he has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple examinations 
in conjunction with this appeal which included medical 
opinions regarding the etiology of his hearing loss.  
Further, the veteran indicated on his April 2003 VA Form 9 
(Appeal to the Board) that he did not want a Board hearing in 
conjunction with this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose, and that any 
error with respect to the timing or content of notice is 
harmless.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


General Background.  The veteran has contented, in essence, 
that he currently has hearing loss is due to acoustic trauma 
that occurred while he served as a cannoneer in the Republic 
of Vietnam during his active service.

The veteran's service medical records contain no findings 
indicative of hearing problems, to include tinnitus, while on 
active duty.  Further, his ears were clinically evaluated as 
normal on both his April 1968 pre-induction examination and 
his March 1970 expiration of term of service examination.  An 
audiological evaluation conducted as part of the April 1968 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
0
5
25
LEFT
5
0
5
0
10
15

On the March 1970 examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
0
5
--
0
--
LEFT
0
5
5
--
5
--

The veteran also indicated on a March 1970 Report of Medical 
History that he had not experienced hearing loss, nor ear, 
nose or throat trouble.  

On a May 1970 statement, the veteran reported that, to the 
best of his knowledge, there had been no change in his 
medical condition since his last separation examination.

The veteran's service personnel records reflect that he 
served as a cannoneer in the Republic of Vietnam.

The veteran underwent a VA audio examination in December 
2001, at which the examiner noted that the claims folder was 
reviewed.  The examiner noted, among other things, that 
hearing screening performed prior to military separation 
showed normal hearing bilaterally; that the veteran had been 
a patient at the VA Medical Center (VAMC) since April 1996 at 
which time bilateral high frequency loss was documented; that 
testing in March 1999 documented stable hearing; testing in 
February 2001 revealed progressive hearing loss, greater in 
the right than the left; and that the veteran was issued 
binaural hearing aids in August 2001.  Further, the veteran's 
service history was found to be significant for exposure to 
howitzers, and he recalled having severe tinnitus for 3 days 
following a round of fighting.  No hearing protection was 
used.  In addition, he reported an occupational history of 
noise exposure from 1978 to 1990 as an employee in a 
furniture store where no protection was available for at 
least the first 2 years of employment.  Moreover, he reported 
that tinnitus began in the right ear immediately following 
his discharge from service (1970-1971).

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
30
35
70
38.75
LEFT
20
15
20
30
65
32.50

Speech recognition scores were 100 percent for both ears.

Based on the foregoing, the examiner found that the right ear 
had normal hearing in the low to mid frequency ranges, gently 
sloping to mild loss in the upper speech frequency range with 
severe 4000 Hertz notching and recovery to moderately severe 
and severe 6000 to 8000 Hertz; and that the left ear had 
similar findings as the right ear, except for moderately 
severe 4000 Hertz notching.  Moreover, the examiner stated 
that the notched audiometric configuration was indicative of 
noise exposure.  

In October 2002, the veteran subsequently underwent a new VA 
audio examination, conducted by the same examiner as in 
December 2001.  The examiner again noted that the claims file 
was reviewed, and summarized relevant findings contained 
therein.  In addition, the examiner noted that the veteran's 
service history was positive for hazardous noise exposure, 
and that he also had a positive history of occupational noise 
exposure as a spray painter (continuous fan noise) and spot 
welder (impact noise) in a metal furniture factory from 1978 
to 1990.  An audiological evaluation conducted in conjunction 
with this examination revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
30
40
70
40
LEFT
15
20
20
30
60
32.50

Speech recognition scores were 92 percent for the right ear, 
and 100 percent for the left ear. 

Based on the foregoing, the examiner stated that the results 
indicated a mild hearing loss bilaterally, and that matched 
tinnitus at 4000 Hertz was consistent with the frequency of 
greatest hearing decrease for both ears.  However, the 
examiner noted that hearing was documented as well within 
normal limits at 500, 1000, 2000, and 4000 Hertz prior to the 
veteran's discharge from service.  Although some degree of 
hearing loss could not be ruled out at 3000 Hertz, the 
examiner opined that it was unlikely the 3000 Hertz 
threshold, if tested, would have met the qualification of 
impaired hearing for VA purposes.  Therefore, the examiner 
opined that it was not likely that the current hearing loss 
was caused by service.

The veteran subsequently underwent a VA ear disease 
examination in November 2002, which was conducted by a 
different clinician who noted that the claims file had been 
reviewed and summarized the contents thereof.  Among other 
things, this examiner noted the veteran's account of in-
service noise exposure from Howitzers while stationed in 
Vietnam for one year, that the veteran reported he had 
frequently noticed tinnitus and occasional brief periods of 
hearing loss following this but that the hearing always 
returned to normal, and that he had occupational noise 
exposure when he worked in a furniture factory from 1978 to 
1990, during the first 2 years of which he had no ear 
protection.  Diagnoses following examination were mild to 
severe sloping sensorineural hearing loss, bilaterally; and 
tinnitus, secondary to sensorineural hearing loss.  Moreover, 
the examiner felt that it was more likely than not that the 
veteran's current hearing loss was not caused solely by noise 
exposure which he experienced while on active duty as his 
audiogram at the time of discharge was essentially normal.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Here, the veteran's account of his in-service noise exposure 
have been accepted as true as his record clearly shows he 
served as a cannoneer during his active service in the 
Republic of Vietnam.  Further, the medical records reflect 
that he has a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  Nevertheless, there was no 
indication of any hearing problems during service, and his 
hearing was within normal limits on his March 1970 expiration 
of term of service examination.  In addition, he indicated on 
a concurrent Report of Medical History that he had not 
experienced hearing loss.  The Board also notes that the 
first objective medical indication of hearing loss appears to 
be in April 1996, as noted by the December 2001 VA audio 
examiner, which was more than 20 years following the 
veteran's separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim).

Although the December 2001 VA examination noted that the 
veteran's hearing loss was consistent with noise exposure, 
that examiner noted both pre- and post-service noise 
exposure, and he did not link the disorder to service.  The 
only competent medical evidence to address the etiology of 
the veteran's current hearing loss disability are the 
opinions proffered by the October 2002 VA audio examiner and 
the November 2002 VA ear disease examiner.  As detailed 
above, both of these examiners noted the veteran's account of 
his in-service noise exposure.  However, they also noted that 
he had a history of post-service occupational noise exposure.  
Moreover, both of these examiners concluded that the current 
disability was not related to active service.  

In summary, even though the veteran has a history of in-
service noise exposure, there is no indication of any hearing 
problems in the service medical records, the veteran's 
hearing was within normal limits on his expiration of term of 
service examination, he had a history of post-service 
occupational noise exposure, and the only competent medical 
evidence to address the etiology of his current disability 
have concluded that it is not related to service.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

In making the above determination, the Board was cognizant of 
the fact that the record tends to indicate the veteran 
engaged in combat based upon his service as a cannoneer in 
Vietnam.  The provisions of 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
§ 1154(b) only serves to lighten the evidentiary requirement 
for showing service incurrence of an injury or disease; it 
does not lighten the evidentiary requirements for competent 
evidence demonstrating present disability or a nexus between 
present disability and some remote injury or disease of 
active service.  See Brock v. Brown, 10 Vet. App. 155, 162 
("reduced evidentiary burden provided for combat veterans by 
38 U.S.C. § 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").  

As detailed above, the veteran's account of his in-service 
noise exposure was accepted as true by the October 2002 VA 
audio examiner and the November 2002 VA ear disease examiner.  
Nevertheless, both examiners found that the current 
disability was not related to active service.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) would provide no 
additional benefit to the veteran in the instant case.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The record reflects that the veteran initiated the claim 
which is the subject of this appeal in September 2001, 
although a specific claim for tinnitus was not raised.  
Rather, this issue was addressed apparently based on evidence 
of the disability presented on the December 2001 VA 
examination.  

Service connection was previously denied for tinnitus by a 
September 1994 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and he did not 
appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  see also 
38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2003).  
Additionally, pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that, notwithstanding correspondence in 
November 2001 notifying the veteran of the various provisions 
of the VCAA with respect to his claim for hearing loss, that 
correspondence makes no mention whatsoever of the tinnitus 
issue.  Moreover, the Board notes that the veteran has not 
been adequately notified of the need to submit new and 
material evidence to reopen his claim for service connection 
for tinnitus, or of the evidence necessary to substantiate 
the claim on the merits.  Thus, this issue must be remanded 
to the RO so that the veteran and his representative may be 
provided with such notice.  

For the reasons noted above, this issue is remanded for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for tinnitus.  See also 38 C.F.R. § 3.159 
(2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



